UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6006


COREY COLES,

               Plaintiff - Appellant,

          v.

RALPH NORTHCUTT ET AL., AND SPOUSE, Supervisor/Teacher;
HAROLD CLARKE AND SPOUSE, Director of Virginia Department of
Corrections; G. ROBINSON AND SPOUSE, Manager Ombudsman
Service Unit; LOUIS B. CEI, PH. D. AND SPOUSE, Special
Programs Manager; MS. C. BOONE AND SPOUSE, Institutional
Ombudsman at Sussex II State Prison; A. WOODS AND SPOUSE,
Eastern   Regional    Ombudsman;     MASSENBURG    AND   SPOUSE,
Institutional Ombudsman at Sussex II State Prison; J. TAYLOR
AND SPOUSE, O.S.S. - Complaint Officer; MS. MURPHY AND
SPOUSE, Head Counselor/Treatment (T.P.S.)/Head Case Manager;
MR. MOORE AND SPOUSE, Institutional Chaplain; LISA HICKS-
THOMAS AND SPOUSE, Secretary of Administration of Virginia;
CITY/COUNTY   OF   WAVERLY,    Governing    Party/Jurisdicition;
UNITED STATES OF AMERICA, Governing Party/Jurisdiction;
VIRGINIA DEPARTMENT OF CORRECTIONS, Governing Body of
Laws/Jurisdiction;     STATE      OF     VIRGINIA,     Governing
Party/Jurisdiction; GENE JOHNSON AND SPOUSE, Director of
Virginia Department of Corrections; LARRY TAYLOR AND SPOUSE;
A. DAVID ROBINSON AND SPOUSE, Eastern Regional Director;
DAVID B. EVERETT AND SPOUSE, Warden of Sussex II State
Prison/Regional Operations Chief; THOMAS QUIGLEY AND SPOUSE,
Assistant Chief Special Investigations Unit; CHRISTOPHER S.
COLVILLE ED. D. AND SPOUSE, Assistant Superintendent of
Adult Operations Department of Correctional Education; JOHN
JABE AND SPOUSE, Deputy Director of the Virginia Department
of Corrections; JANET POLAREK AND SPOUSE, Secretary for the
Commonwealth of Virginia; ROBERT MCDONNELL AND SPOUSE,
Governor   of   Virginia;    WENDY    S.   HOBBS   AND   SPOUSE,
S.S.G./Regional Administrator/Ombudsman Service Unit; BRYAN
PHILLIPS AND SPOUSE, Principal at Sussex II State Prison
D.C.E.; R. WOODSON AND SPOUSE, Regional Ombudsman, Eastern
Region; WALLACE BRITTLE, JR. AND SPOUSE, Institutional
Attorney;   ROBIN HALBERT AND SPOUSE, Clinical Director of
the Virginia Department of Corrections; MARIA VARGO AND
SPOUSE, Warden/Assistant warden; PUGH AND SPOUSE, Unit
Manager; J. EVERETT AND SPOUSE, Administrative Assistant; R.
WILLIAMS AND SPOUSE, Unit manager of Unit 10 (Segregation,
Special Housing Unit, Etc.); K. WHITEHEAD AND SPOUSE,
Regional Administrator; V. M. WASHINGTON AND SPOUSE,
Warden/Superintendent;   K.   TURNER   AND   SPOUSE,   Property
Officer/Correctional   Officer;   JACOBS   AND   SPOUSE,   Unit
Manager; HONORABLE STEPHEN D. BLOOM AND SPOUSE, Judge; TAMMY
SHEFFIELD AND SPOUSE, Deputy Clerk, Sussex Combined Court;
VIRGINIA DEPARTMENT OF CORRECTIONAL EDUCATION, Governing
body over the Virginia Department of Correctional Education;
YOUNG, Officer/Sergeant/Investigator,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:12-cv-00630-RGD-LRL)


Submitted:   May 27, 2014                   Decided:   June 3, 2014


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Corey Coles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Corey Coles, a Virginia state prisoner, appeals the

dismissal   without       prejudice        of     his   42    U.S.C.      § 1983     (2006)

action for failing to comply with the district court’s order

that he provide sufficient copies of his complaint for service

on the numerous defendants.             Coles also challenges the denial of

his motions to appoint counsel.                   We vacate in part, dismiss in

part, and remand for further proceedings.

            Under    Fed.     R.    Civ.     P.   41(b),      a    district     court   may

dismiss a complaint if a plaintiff fails to comply with a court

order,   and   such       dismissals       are      reviewed        for   an    abuse    of

discretion.    See Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.

1989)    (setting     forth        factors       courts      entertaining       dismissal

should consider); see also Larson v. Scott, 157 F.3d 1030, 1031

(5th Cir. 1998).       Although generally, a district court does not

abuse its discretion in dismissing an action when a party fails

to comply with a reasonable court order after being warned of

the consequences of neglecting the court’s direction, see id. at

95-96, we conclude that the district court acted too quickly.

See id. at 95 (noting that “propriety of a dismissal . . .

depends on the particular circumstances of the case”).

            First,    a     prisoner       proceeding        pro    se    and   in    forma

pauperis, like Coles, is entitled to rely on the U.S. Marshals

Service to prepare and effect service of process on his behalf.

                                             3
See Fed. R. Civ. P. 4; Walker v. Schult, 717 F.3d 119, 123 n.6

(2d    Cir.     2013).      This    includes     providing     copies    of     the

complaint.       See Holly v. Anderson, 467 F.3d 1120, 1122 (8th Cir.

2006).     Additionally, Coles requested that the district court

serve the       Defendants,   and   he   still   had    considerable     time    to

perfect service when the district court entered its dismissal

order.    See Robinson v. Clipse, 602 F.3d 605, 608-09 (4th Cir.

2010).         Accordingly,   the   dismissal     cut    substantially        short

Coles’ 120-day period to serve process, either on his own or

with     the     district     court’s    and     U.S.    Marshals       Service’s

assistance.       Fed. R. Civ. P. 4(m); see Meilleur v. Strong, 682

F.3d 56, 63 (2d Cir. 2012).

               Accordingly,    we   conclude     that    the   district       court

failed to afford Coles sufficient assistance and time to serve

his complaint.       Therefore, we vacate the order of dismissal and

remand for proceedings consistent with this opinion.                We dismiss

as moot the portion of Coles’ appeal challenging the denial of

his motions to appoint counsel, and we deny Coles’ motions in

this court requesting the appointment of counsel and transcripts

at Government expense.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                         4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                      DISMISSED IN PART,
                                                        VACATED IN PART,
                                                            AND REMANDED




                                    5